MEMORANDUM *
Bess’s state law claims are not preempted. Because Bess was a 50% co-owner of the business and the sole beneficiary of the insurance policy purchased by the business, she is not deemed to be an “employee” for purposes of ERISA, and the insurance is not an ERISA plan. See Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir.1991). Assignment to a different judge on remand is not warranted, however, because Bess did not demonstrate personal bias or unusual circumstances. See Smith v. Mulvaney, 827 F.2d 558, 562-563 (9th Cir.1987).
REVERSE AND REMAND.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.